Matter of Guttman v City of New York (2015 NY Slip Op 09354)





Matter of Guttman v City of New York


2015 NY Slip Op 09354


Decided on December 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2015

Mazzarelli, J.P., Acosta, Moskowitz, Richter, JJ.


16429 103514/12

[*1] In re Jill Guttman, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J.), entered December 11, 2013, denying the petition seeking to, among other things, annul respondents' determination, dated May 7, 2012, which gave petitioner, a probationary teacher, an unsatisfactory rating for the 2010-2011 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondents' determination is supported by the record, and petitioner failed to show that it was arbitrary and capricious or made in bad faith (see Matter of Richards v Board of Educ. of the City Sch. Dist. of the City of N.Y., 117 AD3d 605, 606 [1st Dept 2014]). The record shows that the unsatisfactory rating was based on numerous observations by the school principal and that petitioner's performance failed to improve even though she was provided with support from a literacy coach, a math coach, and other teachers (see id.). The audiotapes of meetings between the principal and petitioner do not demonstrate antiunion bias by the principal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2015
CLERK